Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al., U.S. Patent No. 8,044,165.
As to claims 1-2 and 8, Kawaguchi discloses polythiourethane lens-forming compositions comprising a polythiol and a polyisocyanate as precursors wherein the water content in the composition ranges from 10 to 300 ppm. Kawaguchi discloses the optional use of catalysts, so either the catalyst is used or it is not and therefore when not used would not be present in the polyisocyanate component.  Example 1, for instance, teaches a polythiourethane derived from 40 g of a compound bearing three thiol groups and a 60 g of a diisocyanate wherein the former contains 50 ppm of water to a combined water content of the composition of 20 ppm. Insofar as the polythiol (i) itself has a water content of 50 ppm and (ii) it constitutes about 40% by weight of the mixture of the diisocyanate and dithiol, it is necessarily true that the diisocyanate must contain substantially less than 200 ppm water since the water content is nearly halved when it is blended with the dithiol. To the extent that the weight contribution of both the tri-thiol compound and the water is reduced by 60% when combined with the polyisocyanate, it is clear that all the water was introduced with the tri-thiol. That is to say, the water content of the polyisocyanate was approximately zero.  Lens production via a cast polymerization is also contemplated under the heading “Example 1”.

As to claims 3-4, Kawaguchi discloses the water content in the monomers that includes the polyisocyanate component and the polythiol component can be reduced through flushing nitrogen under a reduced pressure (2:51-65, 9:14-17).

As to claims 9-10, Kawaguchi discloses dicyclohexylmethane diisocyanate and 1,2-bis[(2-mercaptoethyl)thiol]-3-mercaptopropane as suitable reactant monomers (Examples).

As to claims 11-12, Kawaguchi discloses methods for producing optical components wherein the above composition is injected into a molding die and polymerized (3:28-31) wherein the optical component is lens substrate (9:25-36).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2019/0062489 to Kageyama et al.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 1-4 and 8-12, Kageyama discloses a polythiourethane comprising a polyisocyanate component and a polythiol component wherein both components have a water content of less than 300 ppm (Abstract) wherein a curing catalyst is optional, i.e. not present in the polyisocyanate component from the viewpoint of curing speed (0015, 0022).  Kageyama discloses the reaction product of bis isocyanatomethyl bicycloheptane and bis(mercaptomethyl)-3,6,9-trithia-undecanedithiol (See Examples), wherein the curable composition is injected into a mold and polymerized to prepared optical transparent substrates (Abstract). 

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al., U.S. Patent No. 8,044,165.
As to claims 5-7, Kawaguchi discloses mold release agents, polymerization catalysts, and UV absorbers are added to the polymerizable composition (9:4-10, Examples).  It is conceded that the reference is silent as to the placement of the additives.  The position is taken that it would have been obvious to a person of ordinary skill in the art through routine and normal experimentation to add certain additives to the polyisocyanate component or the polythiol component with a reasonable expectation of success that the additive with effectively catalyze or block UV or improve mold release properties regardless of its placement.  The specification fails to show an unobvious difference between polythiourethane compositions wherein the additives are added to either the polyisocyanate or the polythiol component.  In addition, merely modifying the process conditions such as placement of the additives is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated.  Note that the prior art provides the same effect desired by the Applicant, the formation of a polythiourethane comprising a polythiol and a polyisocyanate with low water contents. 



Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0062489 to Kageyama et al.
As to claims 5-7, Kageyama discloses mold release agents, polymerization catalysts, and UV absorbers are added to the polymerizable composition (Examples).  It is conceded that the reference is silent as to the placement of the additives.  The position is taken that it would have been obvious to a person of ordinary skill in the art through routine and normal experimentation to add certain additives to the polyisocyanate component or the polythiol component with a reasonable expectation of success that the additive with effectively catalyze or block UV or improve mold release properties regardless of its placement.  The specification fails to show an unobvious difference between polythiourethane compositions wherein the additives are added to either the polyisocyanate or the polythiol component.  In addition, merely modifying the process conditions such as placement of the additives is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated.  Note that the prior art provides the same effect desired by the Applicant, the formation of a polythiourethane comprising a polythiol and a polyisocyanate with low water contents. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763